Citation Nr: 1543102	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the reduction of the disability evaluation for tinea versicolor, chest, neck, and shoulders, from 60 percent disabling to 30 percent disabling, was proper.

2.  Entitlement to an increased rating for tinea versicolor, chest, neck, and shoulders, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1973 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In an October 1982 rating decision, the RO, in relevant part, granted service connection for tinea versicolor, chest, neck, and shoulders, and assigned an initial ten percent evaluation, effective November 7, 1980.  The Veteran did not appeal the assigned rating.  In September 1997, the Veteran requested an increased rating for his tinea versicolor. The RO denied the Veteran's claim for an increased rating on December 4, 1998, and on December 15, 1998.  The Veteran did not appeal either denial. In July 2009, the Veteran filed an informal claim for an increased rating for his tinea versicolor.  In September 2009, the RO granted the Veteran's request and increased the Veteran's disability evaluation for tinea versicolor to 60 percent, effective July 16, 2009, the date of the Veteran's claim.  The rating decision noted that "[s]ince there is a likelihood of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination." 

The Veteran underwent a VA review examination in October 2011. In January 2012, the Veteran received notice that based on the October 2011 examination, the VA proposed to reduce his disability evaluation for tinea versicolor to thirty percent, as his disability showed improvement.  The January 2012 notice provided that payments would continue at the present rate for sixty days and that the Veteran could submit evidence to show that the proposed reduction should not be taken.  In May 2013, the RO decreased the Veteran's disability evaluation to thirty percent, effective August 1, 2013, the first day of the month following expiration of the sixty-day time period that commenced the day the RO notified the Veteran of the final rating decision.  The RO based its decision on the October 2011 examination, as the Veteran failed to report for an April 2013 VA re-examination.

In May 2013, the Veteran filed a Notice of Disagreement pertaining to the reduction of his disability rating for tinea versicolor, in which he indicated that he was seeking a 60 percent disability evaluation.  The Veteran was afforded a VA examination in February 2014.  In April 2014, the RO issued a Statement of the Case providing that the Veteran's disability evaluation for tinea versicolor remained at 30 percent.  The Veteran filed his Form 9 appeal in April 2014, in which he maintained that he was appealing the reduction of his disability rating for tinea versicolor, as his skin disability "hasn't improved but instead has spread . . . ."  In a December 2014 letter, the Veteran indicated that his tinea versicolor had worsened since September 2014. Given that the Veteran asserted that his condition worsened after he requested restoration of the 60 percent disability evaluation, as well as the fact that the RO did not assign the maximum disability evaluation possible, an appeal for a higher rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 39(1993) (noting that where there is not a "clearly expressed intent to limit the appeal to entitlement to a specific disability rating . . . , the RO and BVA are required to consider entitlement to all ratings for that condition").

Although the only issue currently on appeal is the disability evaluation of the Veteran's tinea versicolor, in an April 2013 statement, the Veteran indicated that he is "unemployable" because of his service-connected calluses, plantar warts, both feet with tinea pedis.  A claim for total disability evaluation due to individual unemployability resulting from a service-connected disability (TDIU) is part and parcel of an increased rating claim where a veteran asserts that his service-connected disabilities prevent him from working.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Accordingly, as an increased rating claim relating to the Veteran's service-connected calluses, plantar warts, both feet with tinea pedis is not on appeal, the Board finds it appropriate to refer his TDIU claim, as provided below.

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from March 2009 to April 2014.  The Veterans Benefits Management System (VBMS) includes a brief from the Veteran's representative dated in March 2015.  Other documents on Virtual VA and VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   The VA will notify the appellant if further action is required.

The issue of entitlement to TDIU due to the service-connected calluses, plantar warts, both feet with tinea pedis has been raised by the record in an April 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Board observes that the Veteran was last afforded a VA examination for his service-connected tinea versicolor, chest, neck, and shoulders, in February 2014. Since that examination, the Veteran has provided evidence suggesting that his tinea versicolor symptomatology may have worsened. Specifically, in a December 2014 letter, the Veteran indicated that his tinea versicolor had worsened since September 2014, as the symptoms had "really spread[]" by "taking over the upper half of [his] body from [his] private areas to the top of [his] head, all the way down both arms, [and] on both hands, including [his] fingers, and it looks really bad if [he does not] wear long sleeve shirts." The Veteran also noted that he "itch[es] constantly," and as a result, his skin peels. The Veteran claims that more than forty percent of both his total body area and his exposed areas are affected by his tinea versicolor. In light of this evidence, the Board finds that a new VA examination is warranted and necessary to determine the current nature and severity of the Veteran's tinea versicolor. See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).

Where a claimed disorder, such as a skin disability, is cyclical or fluctuating in severity, the VA should provide the veteran with an examination during an active stage of the disability, when possible. See, e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (holding that an examination during an inactive stage of a disability was inadequate where it was unclear whether the examiner considered prior manifestations of the disability). As the Veteran has asserted that there are times when his tinea versicolor flares up, an examination should be obtained and scheduled during an active period of his tinea versicolor, if possible. See id.

Finally, there is also evidence indicating that the Veteran has received medical treatment since the RO issued its April 2014 Statement of the Case. In a December 2014 letter, the Veteran noted that he received medical treatment from his VA primary care physician in December 2014 and that she referred him to the dermatology clinic. Additionally, the Veteran provided that if he was not accepted into the dermatology clinic, he may have to seek treatment at the Erie County Medical Center. The VA has not obtained any treatment records since April 2014. Because the Veteran claims that his tinea versicolor has worsened since September 2014, any relevant outstanding VA treatment records must be obtained. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent). Additionally, if the Veteran adequately identifies relevant private medical records, the VA should make reasonable efforts to obtain such records. See 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers. Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c). If the VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

2.	Afford the Veteran a VA dermatology examination to determine the nature and current severity of his service-connected tinea versicolor, chest, neck, and shoulders. The claims file, to include electronic records in Virtual VA and VBMS, must be made available to, and reviewed by, the examiner. All indicated tests and studies should be conducted.

If possible, the VA examination should be scheduled during an active stage of the Veteran's tinea versicolor. The examining facility should communicate with the Veteran as necessary to maximize the likelihood of performing an examination during an active stage of his tinea versicolor. If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner's report should include documentation of the symptoms of the Veteran's tinea versicolor based on his description of his symptoms during an active stage.

The examiner should describe the area(s) of the body affected by the tinea versicolor, to include the percentage of the entire body affected, as well as the percentage of exposed area(s) affected.

The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy, such as corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior twelve-month period.

The examiner should also specify whether the Veteran has any functional impairment associated with his tinea versicolor, to include any impact of the disability on the Veteran's ability to obtain and retain substantially gainful employment.

A complete rationale for all opinions expressed must be provided. 

3.	After completion of the above, the RO should review the record and re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


